DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This action is responsive to the claims filed 1/31/2022.
This application is a Continuation of 15/578,016 (filed 11/29/2017), now abandoned; 15/578,016 is a 371 of PCT/EP2016/063474 (filed 06/13/2016).
Claims 1-3 are currently pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Penaranda et al. US 5,810,472 in view of Filepp US 3,313,124 and Brown US 4,357,137.
Regarding claim 1: 
Penaranda teaches an electric power tool (FIG. 5) comprising: 
an electric motor (col. 8, lines 45-48) with a motor shaft end (33); 
an output shaft with an input shaft end (35); 
a coupling (34) that connects the motor shaft end to the input shaft end; and 
a housing (2) that houses the motor, the motor shaft end, the coupling and the input shaft end, the coupling includes a shaft portion (axially extending body of 34) and two connective portions (open sleeved ends 12) arranged at opposite ends of the shaft portion for connection to the motor shaft end and input shaft end, respectively.
Penaranda does not teach the motor shaft end having a motor gear, the input shaft end having an input gear, wherein the motor gear and the input gear, each, have a cambered profile allowing a tilting movement of the coupling with respect to an axial position of one of the motor gear and the input gear that has a cambered profile; wherein both the connective portions include splines for meshing connection to the motor gear and input gear, respectively, and wherein the motor gear and the input gear are not attached to each other, whereby the motor gear and the input gear are tiltable independently of each other. 
Filepp discloses a coupling that receives an a first gear (14/19) of a first shaft, and a second gear (15/20) of a second shaft (col. 2, lines 6-8), wherein both gears have a cambered profile (see shape of 19 and 20) allowing a tilting movement of the coupling with respect to an axial position of one of the motor gear and the input gear that has a cambered profile (e.g. col. 2, lines 9-13), wherein both the connective portions include splines for meshing connection to the motor gear and input gear, respectively (splines/teeth 22), and wherein the motor gear and the input gear are not attached to each other, whereby the motor gear and the input gear are tiltable independently of each other (the cambered profile of the gears allow for independent tilting of the gears, which Filepp appears to describe as "misalignment" in col. 2, lines 9-13).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the tool of Penaranda, by providing the motor shaft end and input shaft end with splined, cambered profiles to be received in a toothed coupling, as taught by Filepp, since this would allow for any tilting or misalignment between the axes of the shafts and the coupling relative thereto, relieving undue stresses otherwise present in the shafts that may occur during operation.
The combination of Penaranda and Filepp does not disclose wherein the two connective portions of the coupling are plastic parts that are press fitted inside the two openings of the shaft portion, respectively.
Brown, however, discloses a related coupling (10) having a plastic connecting part (12) that is press fitted (e.g. abstract, “interference fitted”) inside the end opening of a shaft portion (10), the plastic part having internal teeth (16/20) for receiving a motor output shaft gear (22).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the power tool of the combination of Penaranda and Filepp by having the two connective portions of the coupling be plastic parts that are press fitted inside the two openings of the shaft portion, respectively, since Brown teaches the plastic parts are readily replaceable, allowing for easy disassembling of the coupling (abstract) in the event they get worn.
Regarding claim 2: 
The combination of Penaranda, Filepp, and Brown teaches the electric power tool according to claim 1, as discussed above, wherein the shaft portion is tube shaped (Filepp, see FIG. 1; cf. Brown, 10). 
Regarding claim 3: 
The combination of Penaranda, Filepp, and Brown teaches the electric power tool according to claim 1, as discussed above, wherein the connective portions, each, comprise recesses (Brown, between adjacent splines 24), in which guides of the shaft portion (portions between adjacent grooves 16) fit so as to lock the connective portions and the shaft portion from mutual rotation.
Conclusion
This is a continuation of applicant’s earlier Application No. 15/578,016. All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). Examiner notes that instant claims 1-3 are identical to the claims filed on 10/15/2020, and addressed in the final office action mailed on 12/31/2020 in Application No. 15/578,016.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a)  will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731